UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4644
EDWIN LEWIS, II,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                             (CR-98-628)

                      Submitted: April 30, 2002

                       Decided: June 6, 2002

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Christopher J. Moran, Columbia, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Eric Wm. Ruschky,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LEWIS
                              OPINION

PER CURIAM:

   Edwin Lewis, II pleaded guilty to one count of corruptly obstruct-
ing and impeding the due administration of the internal revenue laws,
pursuant to 26 U.S.C.A. § 7212(a) (West Supp. 2001), and was sen-
tenced to thirty months imprisonment and a $7500 fine. On appeal,
Lewis challenges the district court’s sentencing findings and asserts
that the Government withheld evidence and that there are errors in the
presentence report. We affirm.

   The district court’s application of sentencing guidelines is reviewed
for clear error as to factual determinations; legal questions are subject
to de novo review. United States v. Blake, 81 F.3d 498, 503 (4th Cir.
1996). Lewis contends that the wrong sentencing guideline was
selected to determine his sentence. We agree with the district court’s
conclusion that a violation of the omnibus section of 26 U.S.C.A.
§ 7212(a) that does not involve the use of force or a weapon is sen-
tenced in accordance with U.S. Sentencing Guidelines Manual
§ 2T1.1 (2000), with reference to the tax table under U.S.S.G.
§ 2T4.1. Accordingly, this claim lacks merit.

   Lewis further asserts that the district court’s calculation of his tax
loss was erroneous. The district court’s factual determination of the
tax loss is reviewed for clear error. Blake, 81 F.3d at 503. The district
court’s finding was supported by the testimony of Agent Chardoes of
the Internal Revenue Service, who was involved in the audit of
Lewis’s tax returns, and Lewis has failed to demonstrate that the dis-
trict court’s reliance on this testimony was clearly erroneous. Thus,
we reject Lewis’s challenge to the computation of his tax loss.

   In Lewis’s pro se brief, he contends in a conclusory manner that
there may be new evidence that was not revealed by the Government
and that there were errors in the presentence report. These claims are
unsupported by Lewis’s pro se brief, counsel’s brief, or the record.
Thus, we find these issues meritless.

  In accordance with Anders v. California, 386 U.S. 738 (1967), we
have reviewed the entire record and have found no meritorious issues
                        UNITED STATES v. LEWIS                          3
for appeal. We therefore affirm Lewis’s conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such petition would be frivolous, then counsel may move in this court
for leave to withdraw from representation. Counsel’s motion must
state that a copy thereof was served on the client. We dispense with
oral argument because, despite the fact that the facts and legal conten-
tions are inadequately presented in the materials before the court,
argument will not aid in the decisional process.

                                                             AFFIRMED